Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00039-CR

                                     James FERNANDEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 12716-CR
                        Honorable Stephen B. Ables, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED December 31, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice